—Appeal from that part of an order of Supreme Court, Onondaga County (McCarthy, J.), entered April 27, 2001, that denied defendants’ cross motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiffs commenced this action seeking damages for injuries sustained by Patrick J. Corbett (plaintiff) *887when his vehicle was rear-ended by a truck driven by defendant David I. Brown and owned by defendant County of Onondaga. Supreme Court properly denied defendants’ cross motion for summary judgment dismissing the complaint because an issue of fact exists whether plaintiff sustained a serious injury within the meaning of Insurance Law § 5102 (d). It is well established that “conflicting expert opinions may not be resolved on a motion for summary judgment” (Williams v Lucianatelli, 259 AD2d 1003, 1003). Present — Wisner, J.P., Hurlbutt, Kehoe, Burns and Lawton, JJ.